The President of the General Assembly has chosen for 
this session and this general debate the theme “The post-
2015 development agenda: setting the stage”. He has 
thus called on the Assembly to be bold and ambitious, 
to work together towards the same objective, to prove to 
the world that we will not accept defeat, and to exert our 
collective responsibility in order to eradicate poverty 
and promote sustainable development.

Luxembourg stands ready to do so. We are ready 
to work towards a renewed global partnership based 
on a common understanding of our shared humanity, 
on a new spirit of solidarity, cooperation and mutual 
accountability, and on coordinated action that embraces 
security, development, governance, human rights and 
the rule of law.

To live free from fear, conflict and violence 
is the most fundamental human right, and yet we 
witness unspeakable violations of human rights and 
international humanitarian law every single day. The 
use of missiles, bombs, cluster munitions and chemical 
weapons, the systematic imposition of sieges, forced 
displacements, torture, sexual violence, violations 
and abuses committed against children, more than 
2 million refugees, more than 100,000 dead — these 
are the chilling results of two and a half years of brutal 
repression and conflict in Syria. The list of war crimes 
and crimes against humanity committed on a daily 
basis continues to grow. 

Against such horror, I repeat once again that the 
situation in Syria must be referred to the International 
Criminal Court. Allow me to quote High Commissioner 
for Refugees António Guterres: 

“Syria has become the great tragedy of this 
century — a disgraceful humanitarian calamity 
with suffering and displacement unparalleled in 
recent history”. 
The Syrian people need assistance now, and they 
have the right to such assistance under the most basic 
criteria codified in international humanitarian law. The 
Syrian authorities must urgently meet the demands of 



humanitarian actors by immediately facilitating their 
free and unimpeded access to the affected populations. 
It is urgent to remove bureaucratic obstacles, to 
ensure the delivery of medical supplies, to institute 
humanitarian pauses, to open up humanitarian routes 
and to allow access to populations in need across 
borders and across conflict lines.

As a non-permanent member of the Security 
Council, Luxembourg is working with Australia to 
amplify the demands of humanitarian actors to the 
parties to the conflict in Syria and to secure them in a 
unified message from the Security Council. I hope that 
those efforts will come to fruition very soon.

While we have been able to make progress in 
past few days on the issue of chemical weapons, and I 
hope we will adopt, a few hours from now a Security 
Council resolution establishing a strong and binding 
mechanism to ensure the control and destruction of 
the Syrian chemical weapons as soon as possible. Yet 
we cannot and must not forget the humanitarian crisis 
that continues to unfold in Syria and its neighbouring 
countries, particularly Lebanon and Jordan but also in 
Iraq and Turkey. For its part, Luxembourg has fulfiled 
the pledges it made in Kuwait City on 30 January last, 
and we have just decided to increase our humanitarian 
aid to the populations affected by the Syrian crisis to 
€7.6 million.

The vigorous appeal made on Tuesday by the 
Secretary-General should resonate with all of us. Let us 
break our deafening silence and live up to our collective 
and individual responsibilities. We all agree that a 
lasting solution to the conflict in Syria can only be 
political. Here too, let us live up to our responsibilities; 
let us seize the momentum created by the agreement 
on chemical weapons, set a date for the “Geneva II” 
conference, and encourage the parties to participate 
therein in order to start down a road, on the basis of 
the Geneva communiqué of 30 June 2012 (S/2012/523, 
annex), leading to a cessation of hostilities and to a 
necessary political transition in Syria that meets the 
legitimate aspirations of the Syrian people.

Tragic as it may be, the situation in Syria must not 
lead us to forget the plight of the Palestinian people. 
We must not forget the urgent need to see the creation 
of a contiguous and viable Palestinian State, living 
in peace and security, side by side with the State of 
Israel. I welcome the commitment and resolve of the 
Secretary of State of the United States, John Kerry, 
to restart direct negotiations between the Israelis and 
Palestinians. I also praise the political courage and 
the sense of responsibility shown by the Israeli and 
Palestinian authorities in accepting to return to the 
negotiating table. Eight rounds have been held since 
14 August. We hope that the negotiations will intensify 
in October and lead to a result within the agreed time 
frame of nine months.

We all know that this initiative is probably our last 
opportunity to act. We must not let it slip away. If we do, 
it could lead to dramatic consequences. The time has 
come to make difficult decisions, to take the necessary 
historic measures in line with the long-term interests of 
the Israeli and Palestinian peoples. The time has come 
to implement the two-State solution. This is no time 
for unilateral acts that fuel the dynamic of mistrust. 
Building illegal settlements and destroying Palestinian 
homes and infrastructure in the West Bank, including 
in East Jerusalem, must stop immediately. The attacks 
on Gaza must stop. All violence must stop.

With its partners in the European Union, 
Luxembourg stands ready to pursue its active 
contribution to the ongoing efforts, in close cooperation 
with key stakeholders, the Quartet and countries in the 
region. There can be no security in Israel without a 
viable Palestinian State. There can be no security in 
the region without peace in all countries of the Middle 
East.

We must shake up the status quo. We must break 
the cycle of violence. This imperative also applies to 
the Democratic Republic of the Congo and the Great 
Lakes region. We dearly hope that the Peace, Security 
and Cooperation Framework for the Democratic 
Republic of the Congo and the Region, signed on 
24 February in Addis Ababa, represents a turning point 
for consolidating peace and regional stability. The 
second meeting of the Regional Oversight Mechanism, 
held at the level of the Heads of State and Government 
on Monday in New York City, led to the adoption of 
regional benchmarks and indicators on progress, which 
will facilitate the implementation of the Framework. 

This is an important first step. It must be 
followed by concrete action at the political, security 
and economic levels. The parties must fulfil all their 
commitments diligently and in good faith, including a 
commitment neither to tolerate nor to provide assistance 
or support of any kind to armed groups, in particular 
the Mouvement du 23 mars, which continues to operate 
in the eastern Democratic Republic of the Congo. We 
must tackle the root causes of recurring violence and 



lay the foundation for reviving the regional economy 
in order to initiate a virtuous circle that will allow the 
people of the region to start down the the path towards 
sustainable development.

The commitment of the international community is 
all the more necessary in a situation that, regrettably, 
has received far less attention. I am referring to 
the humanitarian tragedy unfolding in the Central 
African Republic, affecting the entire population of 
4.6 million people. Law and order and the rule of law 
have collapsed. Human rights violations have become 
commonplace, as have arbitrary arrests and detention, 
torture, sexual violence against women and children, 
rape and extrajudicial executions. According to our 
sources, Séléka militias have also recruited and used 
at least 3,500 child soldiers. No one can be indifferent 
to those figures. The humanitarian situation continues 
to deteriorate. The prevailing insecurity has further 
reduced access to the affected populations. We must act 
immediately.

Restoring security and law and order must be our 
first priority. We strongly welcome the decision of the 
African Union Peace and Security Council to authorize 
the deployment of an international support mission 
to the Central African Republic. The United Nations 
should give its full logistical and financial support to 
this African-led mission. Our credibility is at stake.

We all know the disastrous effects of the unregulated 
trade in conventional arms — violent repression, armed 
conflict, crime and widespread violence. That is why 
the Arms Trade Treaty is so important. The General 
Assembly adopted the Treaty by a very large margin 
five months ago. Luxembourg is proud to have been 
among the first sponsors of that important initiative. 
We are proud to have signed the Treaty as soon as it was 
ready for signature on 3 June. The national ratification 
procedure has started, and members can count on our 
support to ensure that the Treaty comes rapidly into 
full force. In that regard, allow me to congratulate the 
homeland of the President of the General Assembly, 
Antigua and Barbuda, on having ratified the Treaty. 
I also welcome the fact that more than 110 States 
Members of the United Nations, including the United 
States of America, have already signed this new legal 
instrument. 

The Arms Trade Treaty is a significant step forward 
for international law, international humanitarian law 
and human rights. In that context, I welcome yesterday’s 
important Security Council debate on the impact of the 
illicit transfer, destabilizing accumulation and misuse 
of small arms and light weapons on international peace 
and security (see S/PV.7036), as well as its adoption of 
resolution 2117 (2013). The Council has thereby rightly 
underscored the need for an integrated response from 
the international community that takes into account the 
negative effects of those illicit activities on security, 
governance, the rule of law and development, as well 
as the links between such activities and other threats 
to international peace and security such as terrorism, 
piracy and transnational organized crime.

The recent callous attack on a shopping centre 
in Nairobi has again demonstrated the importance of 
our ongoing vigilance in the fight against terrorism. 
This unacceptable act must encourage us to further 
support African efforts aimed at freeing Somalia from 
the threat of Al-Shabaab. During the New Deal for 
Somalia conference held on 16 September in Brussels, 
I had the opportunity to reaffirm that Luxembourg 
remained committed to working alongside Somalia. 
We are convinced that with the determined support of 
the international community — the African Union and 
the United Nations in particular, the Government and 
people of Somalia will be able to continue their journey 
towards peace, security and prosperity.

The risk of the proliferation of weapons of mass 
destruction remains just as real a threat as the threat of 
terrorism. Yesterday, negotiations between the Islamic 
Republic of Iran and the E3+3 Governments, led by 
the European Union’s High Representative for Foreign 
Affairs and Security Policy, Ms. Ashton, resumed here 
in New York. We support those efforts. We seek solid 
negotiations quickly leading to concrete outcomes and 
a diplomatic solution to the Iranian nuclear crisis. 

Sanctions are not in and of themselves an end. 
They are a global response to Iran’s refusal to meet its 
international obligations and to cooperate fully with the 
International Atomatic Energy Agency. We encourage 
the new Iranian leadership to engage in constructive 
dialogue, to take the measures necessary to prove to the 
international community that its nuclear programme is 
intended for exclusively peaceful purposes, and to turn 
a new leaf in its relations with the global community. 
I hope that the recent phone call between President 
Obama and President Rouhani will help move the 
situation in that direction. 

When we talk about sustainable development and 
the creation of the post-2015 development agenda, we 
cannot ignore the devastating effects of conflicts and 



violence on development. The crisis situations and 
threats that I have just mentioned illustrate this clearly. 
We must also speak firmly about governance that is 
conducive to development, institutions that guarantee 
the rule of law, freedom of expression, and transparent 
and accountable Governments. We must talk about 
justice, the fight against impunity and respect for 
international law.

Luxembourg fully subscribes to the Secretary-
General’s call for the post-2015 objectives to be based 
on the international norms and principles of human 
rights. Those objectives must apply to everybody and 
help address the global challenges of the twenty-first 
century, building on the Millennium Development 
Goals (MDGs). They must contribute to eliminating 
poverty and promoting sustainable development, and 
be integrated into one coherent framework. 

The special event held the day before yesterday 
by the General Assembly allowed us to take stock of 
ongoing work towards achieving the MDGs and to 
welcome significant progress made, but also to identify 
the sectors where it will be important to redouble our 
efforts. As the Secretary-General has reminded us, 
the picture before us is only half finished. We must 
therefore speed up the march towards attaining the 
MDGs. We must renew our commitment. We must keep 
our promises.

My country will continue to do its part. Since 2009, 
our official development assistance has amounted 
to 1 per cent of our gross national income. We are 
determined to maintain this effort despite the crisis. 

At the United Nations Conference on Sustainable 
Development in June 2012, we reaffirmed our 
commitment to sustainable development in its three 
interdependent dimensions: economic development, 
social inclusion and environmental sustainability. We 
reiterated our determination to address the threats that 
climate change and environmental degradation pose to 
humankind. With its European partners, Luxembourg 
has made binding commitments to reduce its carbon 
emissions and to mitigate the effects of climate change. 
We are resolved to do our all to achieve a universal 
climate agreement in 2015.

Last year in the Hall of the General Assembly, 
our Head of State, the Grand Duke, underscored 
Luxembourg’s willingness to serve the United Nations 
(see A/67/PV.9). Today, I take this opportunity to thank 
the Assembly for having elected my country to a two-
year term on the Security Council. That tenure, the first 
in our history, is not only an honour but a responsibility 
that we do not take lightly. Each day since 1 January, 
Luxembourg has worked in concert with its partners 
to contribute to the maintenance of international peace 
and security and to assume our common responsibility 
to prevent, to preserve and to protect. No task is more 
noble. No task is more urgent in the current context.

